Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to the amendment filed on 12/01/2021.  
Applicant has amended claims 1 and 13 in order to incorporate limitations from claim 2 and canceled claim 2.
The applicant has amended claims 3, 4, 6-10 and 12 to correct minor informalities.
Claims 11 and 12 have been allowed in the previous office action.
Claims 5 and 8-10 have been objected to as being dependent upon a rejected base claims, but would have been allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1 and 3-13 are pending and have been examined.

Allowable Subject Matter
Claims 1 and 3-13 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “an inductance section connected between the first rectifying section and the second rectifying section, wherein the inductance section includes an auxiliary winding coupled to a primary winding of the transformerPage 12 of 15grid of the third MOS switch transistor, and a source of the fourth MOS switch transistor is grounded.  ”.
In re to claim 11, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a balancing coil connected parallel to the pair of rectifying devices; and a rectifying coil connected to a midpoint tap of the balancing coil”.
In re to claim 13, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “an inductance section connected between the first rectifying section and the second rectifying section, wherein the inductance section includes an auxiliary winding coupled to the primary winding of the transformer, and the rectifying circuit being connected to the secondary winding of the transformer.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 3-10, claims 3-10 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claim 12, claim 12 depend from claim 11, thus is also allowed for the same reasons provided above.     
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEMANE MEHARI/Primary Examiner, Art Unit 2839